UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-6907



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

ANTHONY VANZETTI THOMAS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-87-175-A)


Submitted:   October 24, 1995               Decided:   May 24, 1996


Before WILKINSON, Chief Judge, and HAMILTON and MOTZ, Circuit
Judges.

Affirmed by unpublished per curiam opinion.


Anthony Vanzetti Thomas, Appellant Pro Se. Michael R. Smythers,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

28 U.S.C. § 2255 (1988) motion. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. United States v.
Thomas, No. CR-87-175-A (E.D. Va. May 3, 1995). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2